a8k06122019exh101ltra_image5.jpg [a8k06122019exh101ltra_image5.jpg]






June 12, 2019


Marcato Capital Management, LP
Four Embarcadero Center, Suite 2100
San Francisco, California  94111
Attention: Mr. Richard T. McGuire III


Re:    Terex Corporation


Dear Mr. McGuire:


Reference is made to that certain letter agreement dated February 2, 2017 by and
among Terex Corporation (the “Company”) and the persons listed on Schedule A
thereto (the “Original Letter”). This letter (the “Amended Letter”) serves to
amend and restate the terms of the Original Letter on the terms set forth
herein. Except as otherwise provided herein, capitalized but undefined terms
used in this Amended Letter shall have the meanings given to such terms in the
Original Letter.


You have represented to us that, as of the date hereof, the persons listed on
Schedule A to this Amended Letter (the “Marcato Group”) are the beneficial
owner, in the aggregate, of 2,830,470 shares (the “Current Marcato Share
Amount”) of the common stock (“Common Stock”) of Terex Corporation (the
“Company”).  Given its ownership of the Company’s common stock, the Marcato
Group has requested that Matthew Hepler (“Designee”) continue to serve as a
member of the Terex Board of Directors (the “Board”) for a term that expires at
the Company’s 2020 Annual Meeting of Shareholders.


1.Marcato hereby consents to the Company using a mutually agreed statement in
the Form 8-K to be filed by the Company reporting the entry into this Amended
Letter.  Subject to the foregoing and except as required by law or the rules of
any stock exchange or with the prior written consent of the other party, neither
the Company nor the Marcato Group will (i) issue a press release in connection
with this Amended Letter or the actions contemplated hereby or (ii) otherwise
make any public disclosure, statement, comment or announcement with respect to
this Amended Letter or the actions contemplated hereby in each case that is
inconsistent with or contrary to the statements made in the Form 8-K.
 
2.The Company agrees that:


(a)    The Designee will continue to be covered by the same indemnification and
insurance provisions and coverage as are applicable to the individuals that are
currently directors of the Company;


(b)     The Board will not utilize committees of the Board (including by the
formation of an “executive” or similar committee) for the purpose of
discriminating against Designee; and


(c)    So long as Designee is a member of the Board, the Board will not change
its practice with respect to the manner in which the Board considers and votes
on mergers, acquisitions of material assets, dispositions of material assets,
other extraordinary corporate transactions, capital structure, capital
allocation, dividend policy, or debt financing transactions, in a manner which
discriminates against Designee.


a8k06122019exh101ltra_image6.gif [a8k06122019exh101ltra_image6.gif]



--------------------------------------------------------------------------------

a8k06122019exh101ltra_image5.jpg [a8k06122019exh101ltra_image5.jpg]








3.(a) Designee is entitled to resign from the Board at any time in his sole
discretion. Designee will tender his resignation from the Board, if (i) a
Qualifying Disposition has occurred or (ii) a material breach of this Amended
Letter or the Confidentiality Agreement (as defined below) is committed by a
member of the Marcato Group (or, in the case of the Confidentiality Agreement, a
member of the Marcato Group or one of its Representatives).  Concurrently with
the signing of this Amended Letter, Designee will execute and deliver to the
Board a letter in the form attached hereto as Schedule B to this Letter. Any
written resignation tendered by Designee to the Board shall be deemed
immediately effective and the Board shall have the right, in its sole and
absolute discretion, to accept or reject such resignation. A “Qualifying
Disposition” will be deemed to have occurred at such time as the number of
shares of the Company’s Common Stock beneficially owned by the Marcato Group,
collectively with its Affiliates and Associates (such Associates and Affiliates,
collectively and individually, the “Marcato Affiliates”), is less than 2,100,000
shares of the Company’s Common Stock (all items as adjusted for any stock
dividends, combinations, or splits); provided that for purposes of this
definition, beneficial ownership of the Marcato Group and the Marcato Affiliates
shall be decreased to the extent of any short position.


(b) The Board waives the Qualifying Disposition to the extent that it occurred
on June 7, 2019 pursuant to the terms of the Original Letter and, unless a
Qualifying Disposition occurs after the date hereof, shall take all steps
necessary to ensure that each member of the Board, including Designee, continues
to serve as a member of the Board for a term that expires at the Company’s 2020
Annual Meeting of Shareholders.


4. Designee agrees to, and the Marcato Group will cause Designee to: (i) comply
with all policies, procedures, processes, codes, rules, standards and guidelines
applicable to all Board members outlined on Schedule D to the Original Letter,
including the Company’s Code of Conduct and corporate governance guidelines (the
“Company Policies”) (for the avoidance of doubt, the Company agrees that such
Company Policies shall not be applicable to, or deemed to apply or extend to,
the other members of the Marcato Group (other than their application to
Designee) except as otherwise provided in this Amended Letter) and (ii) recuse
himself from participating in any meetings (or portions of meetings) of the
Board or committees thereof relating specifically to this Amended Letter or the
Confidentiality Agreement. For the avoidance of doubt, (x) the mere ownership of
shares of Common Stock by the Marcato Group will not be deemed to require
Designee to recuse himself and (y) this provision shall not be deemed to require
Designee to recuse himself in any other circumstances, nor shall it be deemed to
limit any obligation Designee may have to recuse himself in any other
circumstances.   Except as specifically provided for otherwise in this Amended
Letter, Designee and Marcato Group each specifically agree that any transfer,
sale or other disposition of beneficial ownership of Voting Securities by
Designee or Marcato Group while Designee is a member of the Board will be
subject to the Company’s insider trading policies. Except as the parties may
otherwise agree, for so long as Designee remains a director of the Company, the
Marcato Group will not, other than through a trading plan established pursuant
to Rule 10b-5-1 under the Exchange Act, trade in Company securities (including
Common Stock) during trading blackout periods generally applicable to directors.
Designee and Marcato Group acknowledge that the Company has informed them about
1999 Securities and Exchange Commission Cease and Desist and Securities and
Exchange Commission v. Terex Corporation Final Judgment affecting the Company,
and Designee and Marcato Group agree that they will not engage in any conduct
which would reasonably be considered a violation thereof.


5.From the date hereof and continuing until (i) the obligations under this
paragraph 5 are terminated in accordance with paragraph 7 below or (ii) the
occurrence of a material breach by the Company of its obligations under this
Amended Letter:


a8k06122019exh101ltra_image6.gif [a8k06122019exh101ltra_image6.gif]



--------------------------------------------------------------------------------

a8k06122019exh101ltra_image5.jpg [a8k06122019exh101ltra_image5.jpg]








(a) The Marcato Group will not, and will cause the Marcato Affiliates not to,
directly or indirectly, acquire, agree or seek to acquire, or make any proposal
or offer to acquire, or announce any intention to acquire, by purchase or
otherwise (but excluding any action by the Company such as a stock dividend and
any securities issued to Designee pursuant to a plan established by the Board
for members of the Board), beneficial ownership of Voting Securities of the
Company if after giving effect to such acquisition the Marcato Group and the
Marcato Affiliates collectively would beneficially own 10% or more of the
outstanding shares of any class of Voting Securities; provided that, for
purposes of the foregoing, any derivative, hedging or similar agreement or
arrangement that has the effect of decreasing the voting power or economic
interest of the members of the Marcato Group or any Marcato Affiliate in the
Company’s Voting Securities will not be given effect.


(b) Except as permitted by this Amended Letter, none of the members of the
Marcato Group will, and the Marcato Group will cause each Marcato Affiliate not
to, directly or indirectly, in any manner:


(i)  solicit proxies or written consents of stockholders with respect to, or
from the holders of, any Voting Securities, or make, or in any way participate
in (other than by voting its shares of Voting Securities in a way that does not
violate this Amended Letter), any solicitation of any proxy, consent or other
authority to vote any Voting Securities with respect to the election of
directors or any other matter, otherwise conduct any non-binding referendum with
respect to the Company, or become a participant in, or seek to advise or
encourage any person in, any proxy contest or any solicitation with respect to
the Company not approved and recommended by the Board, including relating to the
removal or the election of directors, other than solicitations or acting as a
participant in support of all of the Company’s nominees;


(ii)  advise or encourage any person (except for any member of the Marcato Group
or a Marcato Affiliate) with respect to the voting or disposition of any Voting
Securities, or seek to do so;


(iii)  form, join or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to any Voting Securities, or otherwise advise,
encourage or participate in any effort by a third party with respect to the
matters set forth in clauses (i) and (ii) above (except in the case of clause
(ii), for any member of the Marcato Group or a Marcato Affiliate), or deposit
any Voting Securities in a voting trust or subject any Voting Securities to any
voting agreement or other arrangement of similar effect, other than, in each
case, solely with other members of the Marcato Group;
  
(iv)  seek to call, or request the call of, a special meeting of the
stockholders or holders of any other Voting Securities of the Company, seek to
make, or make, a stockholder proposal (whether pursuant to Rule 14a-8 under the
Exchange Act or otherwise) at any meeting of the stockholders or holders of
other Voting Securities of the Company, make a request for a list of the holders
of any of the Voting Securities, or seek election to the Board, seek to place a
representative or other nominee on the Board or seek the removal of any director
from the Board, or otherwise, acting alone or in concert with others (other than
the Designee acting in his capacity as a director), seek to control or influence
the management, strategies, governance or policies of the Company;


(v)  except as set forth below, solicit, effect or seek to effect, offer or
propose (whether publicly or otherwise) to effect, or cause or participate in,
or in any way assist or facilitate any other person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or participate in, or make any
statement with respect to, any merger, consolidation, business combination,
tender or exchange offer, sale or purchase of assets, sale or purchase of
securities, dissolution, liquidation, restructuring, recapitalization or similar
transactions of or involving the Company or any of its Affiliates or Associates;




a8k06122019exh101ltra_image6.gif [a8k06122019exh101ltra_image6.gif]



--------------------------------------------------------------------------------

a8k06122019exh101ltra_image5.jpg [a8k06122019exh101ltra_image5.jpg]






(vi)  institute, solicit, assist or join as a party, any litigation, arbitration
or other proceeding against or involving the Company or any of its Affiliates or
Associates or any of their respective current or former directors or officers
(including derivative actions) (other than (x) with respect to “books and
records” requests on the Company (and litigation to enforce same) pursuant to
Section 220(d) of the Delaware General Corporation Law brought in good faith by
Designee as a director of the Company acting in such capacity or (y) such
litigation against the Company as may be necessary to enforce the provisions of
this Amended Letter);


(vii)  make or issue, or cause to be made or issued, any public disclosure,
statement, comment or announcement, including the filing or furnishing of any
document or report with the SEC or any other governmental agency or any
disclosure to any journalist or analyst or the press or media (including social
media) (or any private statement or comment to any investors, hedge funds,
analysts, investment bankers, press or media that (x) would reasonably be
expected to be made public or (y) is made with the purpose of advising or
influencing such investors, hedge funds, analysts, investment bankers, press or
media to take any action or make any public disclosure, statement, comment or
announcement with respect to the Company), disparaging or negatively commenting
upon the Company or any of its Affiliates or Associates or any of their
respective officers or directors, including the Company’s corporate strategy,
business, extraordinary or other transactions, corporate activities, policies,
Board or management (it being agreed that the prosecution in good faith of
litigation relating to a “books and records” request on the Company described in
clause (vi) or asserting that the Company has breached its obligations under
this Amended Letter, in and of itself, will not constitute a violation of this
clause (vii) to the extent it is necessary in such litigation to describe the
facts underlying the asserted breach);


(viii)  make or disclose any public statement regarding any intent, purpose,
plan or proposal with respect to the Board, the Company, its management,
policies or affairs or any of its securities or assets or this Amended Letter,
that is inconsistent with the provisions of this Amended Letter, including any
intent, purpose, plan or proposal that is conditioned on, or would require
waiver, amendment, nullification or invalidation of, any provision of this
Amended Letter, or take any action that would reasonably be expected to require
the Company to make any public disclosure relating to any such intent, purpose,
plan, proposal or condition;
  
(ix)  take any action which could reasonably be expected to cause or require the
Company or any Affiliate or Associate of the Company to make a public
announcement regarding any of the foregoing; or


(x)  enter into any discussions, negotiations, agreements or undertakings with
any person with respect to the foregoing or advise, assist, encourage or seek to
persuade others to take any action with respect to any of the foregoing.


(c)  The Marcato Group will cause all Voting Securities beneficially owned,
directly or indirectly, by the Marcato Group or any Marcato Affiliate as of the
record date for any meeting of the Company’s stockholders or any proposed action
by written consent of the Company’s stockholders, or as to which the Marcato
Group or the Marcato Affiliates have the right to vote at any meeting of the
Company’s stockholders or in connection with any written consent of the
Company’s stockholders, to be present for quorum purposes in the case of a
meeting and to be voted, at any such meeting of the Company’s stockholders or at
any adjournments or postponements thereof, or be subject to a written consent
executed, (i) in favor of each director nominated and recommended by the Board
for election at any such meeting or action by consent, (ii) against any
stockholder nominations for director which are not approved and recommended by
the Board for election at


a8k06122019exh101ltra_image6.gif [a8k06122019exh101ltra_image6.gif]



--------------------------------------------------------------------------------

a8k06122019exh101ltra_image5.jpg [a8k06122019exh101ltra_image5.jpg]






any such meeting or action by consent, (iii) in favor of the Company’s
“say-on-pay” proposal and any proposal by the Company relating to equity
compensation that has been approved by the Compensation Committee of the Board
and (iv) in favor of the Company’s proposal for ratification of the appointment
of the Company’s independent registered public accounting firm. In the event
that any proposal submitted by a stockholder is subject to a vote or written
consent of the Company’s stockholders, the Marcato Group will cause all Voting
Securities to be voted in accordance with the Board’s recommendation; provided
that nothing herein shall restrict the Marcato Group’s ability to vote or
execute a written consent in accordance with paragraph 5(e)(v) hereof.


(d)  The Company agrees that it will not, and it will cause its subsidiaries and
representatives not to, directly or indirectly, in any manner make or issue, or
cause to be made or issued, any public disclosure, statement, comment or
announcement, including the filing or furnishing of any document or report with
the SEC or any other governmental agency or any disclosure to any journalist or
analyst or the press or media (including social media) (or any private statement
or comment to any investors, hedge funds, analysts, investment bankers, press or
media that (x) would reasonably be expected to be made public or (y) is made
with the purpose of advising or influencing such investors, hedge funds,
analysts, investment bankers, press or media to take any action or make any
public disclosure, statement, comment or announcement with respect to the
Marcato Group), disparaging or negatively commenting upon any member of the
Marcato Group or any Marcato Affiliate or any of their respective officers or
directors, including such Marcato Group member’s corporate strategy, business,
extraordinary or other transactions, corporate activities, policies, board or
management (it being agreed that the prosecution in good faith of litigation
asserting that such Marcato Group member has breached its obligations under this
Amended Letter, in and of itself, will not constitute a violation to the extent
it is necessary in such litigation to describe the facts underlying the asserted
breach).


(e) Notwithstanding the foregoing, nothing in this paragraph 5 shall be deemed
to in any way restrict or limit Designee’s or any other member of the Marcato
Group’s ability to (i) prepare to take any action; provided that such
preparations are undertaken solely among the members of the Marcato Group and
its advisors privately and on a confidential basis and in a manner not
reasonably expected to result in public disclosure of such preparations, (ii)
discuss any matter confidentially with the Company, the Board or any of its
members, (iii) take any action that the Designee or any member of the Marcato
Group reasonably determines is required by applicable law, (iv) tender or not
tender shares, receive payment for shares or otherwise participate or not
participate, in any tender offer or exchange offer involving the Company, or a
combination thereof, on the same basis as other stockholders of the Company or
(v)  grant any proxy, consent or other authority to act as to any shares of
Voting Securities on a third party’s proxy card or written consent in connection
with an extraordinary or other transaction (including a merger, acquisition,
disposition, consolidation, recapitalization, restructuring, liquidation,
dissolution or other business combination or extraordinary transaction) or any
election of directors in connection therewith. In the event that the Designee or
another member of the Marcato Group, as applicable, reasonably determines that
disclosure of any confidential information is required by applicable law, the
Marcato Group will, or will cause Designee to, promptly notify (except where
such notice would be legally prohibited) the Company in writing and provide
reasonable cooperation, at the Company’s expense, so that the Company may, and
shall have sufficient time to, seek a protective order or other appropriate
remedy or waive compliance with the provisions hereof. In no event will the
Marcato Group oppose any action by the Company to obtain a protective order,
motion to quash or other relief to prevent the disclosure of any confidential
information or to obtain reliable assurance that confidential treatment will be
afforded such information. For the avoidance of doubt, Designee and any other
member of the Marcato Group shall not (A) publicly comment upon and solicit
votes against any item presented for stockholder approval by the Company, (B)
publicly comment upon and solicit votes in response to a public announcement by
the Company that the Company has entered into an agreement providing for any
merger, acquisition, disposition, consolidation, recapitalization,
restructuring, liquidation, dissolution or other business combination or
extraordinary transaction in any case that requires the approval of the holders
of Common Stock, (C) publicly comment upon any public announcement by the
Company that the Board has determined to explore a merger, acquisition,
disposition, consolidation, recapitalization,


a8k06122019exh101ltra_image6.gif [a8k06122019exh101ltra_image6.gif]



--------------------------------------------------------------------------------

a8k06122019exh101ltra_image5.jpg [a8k06122019exh101ltra_image5.jpg]






restructuring, liquidation, dissolution or other business combination or
extraordinary transaction, which announcement did not result in whole or in part
from a breach of this Letter, or (D) in the event that any third party makes a
bona fide unsolicited public proposal to enter into a merger, acquisition,
disposition, consolidation, recapitalization, restructuring, liquidation,
dissolution or other business combination or extraordinary transaction with the
Company which did not result in whole or in part from a breach of this Amended
Letter, publicly comment upon such offer.


6.The Company hereby agrees that Designee is permitted to provide confidential
information subject to and in accordance with the terms of the Confidentiality
Agreement executed by Marcato Group in connection with the Original Letter
(which shall remain in full force and effect in accordance with its terms).  


7.This Amended Letter and all covenants and agreements contained herein will
terminate on the date that Designee ceases to serve as a director of the
Company; provided that the provisions of paragraph 5 of this Letter will survive
until twelve (12) months after the Designee is no longer a member of the
Board.  Such termination will not relieve any party hereto from any liability
for a breach of this Letter prior to such termination.


8.All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing (including electronic format) and shall be deemed validly given,
made or served, if (i) given by electronic mail, when such electronic mail is
transmitted to the email address set forth below (provided that a copy of such
notice, consent, request, instruction, approval or other communication is also
delivered by overnight courier or certified mail within two business days after
such electronic transmission and that any copy, either via e-mail or via
overnight courier or certified mail delivered to Cadwalader, Wickersham & Taft
LLP shall not satisfy a notice, consent, request, instruction, approval or other
communication pursuant to this paragraph 8 or (ii) if given by any other means,
when actually received during normal business hours at the address specified
below:
 
If to the Company:


Terex Corporation
200 Nyala Farms Road
Westport, Connecticut 06880
Attention:  Eric I Cohen
Senior Vice President, Secretary & General Counsel
Email:   eric.cohen@terex.com


If to any member of the Marcato Group:


Marcato Capital Management LP
Four Embarcadero Center, Suite 2100
San Francisco, California  94111
Attention: Richard T. McGuire III
Email: Legal@marcatollc.com


with a copy to:
Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, NY 10281
Attention:  Richard Brand
Email: Richard.Brand@cwt.com




a8k06122019exh101ltra_image6.gif [a8k06122019exh101ltra_image6.gif]



--------------------------------------------------------------------------------

a8k06122019exh101ltra_image5.jpg [a8k06122019exh101ltra_image5.jpg]








                                Very truly yours,
TEREX CORPORATION






By: _/s/Eric I Cohen        
Eric I Cohen
Senior Vice President, Secretary and
General Counsel




Accepted and agreed as of June 12, 2019:


 
MARCATO CAPITAL MANAGEMENT LP
 
MARCATO INTERNATIONAL MASTER FUND, LTD.
 
 




 
 
By:
 _/s/Richard T. McGuire III_______
By:
_/s/Richard T. McGuire III_______


 
Name: Richard T. McGuire III 
Title: Managing Director
 
Name: Richard T. McGuire III 
Title: Managing Director
 
 
 
 
 
 
 
 




 
 
 
 
 
 
 /s/Matthew Hepler__________
 
 
 
  Matthew Hepler
 
 
 
 
 
 
 
 
 
 
 
 
 
 





a8k06122019exh101ltra_image6.gif [a8k06122019exh101ltra_image6.gif]



--------------------------------------------------------------------------------

a8k06122019exh101ltra_image5.jpg [a8k06122019exh101ltra_image5.jpg]








 
 
 
 

Schedule A


MARCATO ENTITIES




Marcato Capital Management LP


Marcato International Master Fund, Ltd.


Richard T. McGuire III


Matthew Hepler


a8k06122019exh101ltra_image6.gif [a8k06122019exh101ltra_image6.gif]



--------------------------------------------------------------------------------

a8k06122019exh101ltra_image5.jpg [a8k06122019exh101ltra_image5.jpg]










Schedule B




RESIGNATION




June 12, 2019


Board of Directors
Terex Corporation
200 Nyala Farms Road
Westport, CT 06880


Re:  Resignation


Ladies and Gentlemen:


This irrevocable resignation is delivered pursuant to that certain Letter dated
as of June 12, 2019, from Terex Corporation and to the members of the Marcato
Group signatory thereto (the “Amended Letter Agreement”).  Capitalized terms
used herein but not defined will have the meanings set forth in the Letter
Agreement.  I hereby irrevocably resign from my position as a director of the
Company and from any and all committees of the Board on which I serve effective
only upon, and subject to, the occurrence of a Qualifying Disposition pursuant
to paragraph 3 of the Letter Agreement.






Sincerely,






_______________________
Matthew Hepler






a8k06122019exh101ltra_image6.gif [a8k06122019exh101ltra_image6.gif]

